Order filed January 11, 2012




                                                 In The
                         Fourteenth Court of Appeals
                                      ____________
                                    NO. 14-11-00200-CR
                                      ____________
                            CEDRIC MAURICE JACKSON, Appellant
                                            V.
                               THE STATE OF TEXAS, Appellee

                              On Appeal from the 185th District Court
                                       Harris County, Texas
                                  Trial Court Cause No. 1190293

                                                 ORDER

        This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit #2 .

        The clerk of the 185th District Court is directed to deliver to the Clerk of this court the
original of State's Exhibit #2 , on or before January 19, 2012. The Clerk of this court is directed
to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court
for their inspection; and, upon completion of inspection, to return the original of State's Exhibit
#2 , to the clerk of the 185th District Court.




                                                          PER CURIAM